

	

		III

		109th CONGRESS

		1st Session

		S. RES. 183

		IN THE SENATE OF THE UNITED

		  STATES

		

			June 28, 2005

			Mr. Cochran (for

			 himself, Mrs. Lincoln, and

			 Ms. Snowe) submitted the following

			 resolution; which was considered and agreed to

		

		RESOLUTION

		Recognizing the achievements and

		  contributions of the Migratory Bird Commission on the occasion of its 72nd

		  anniversary and the first day of sale of the 2005–2006 Migratory Bird Hunting

		  and Conservation Stamp.

	

	

		Whereas

			 the 2005–2006 Migratory Bird Hunting and Conservation Stamp, popularly known as

			 the Duck Stamp, marks the Migratory Bird Conservation

			 Commission’s 72nd anniversary;

		Whereas

			 June 30, 2005, will be the first day of sale for the 2005–2006 Duck

			 Stamp;

		Whereas

			 the Migratory Bird Conservation Commission was created by Congress in 1929 to

			 consider and approve any areas of land or water recommended by the Secretary of

			 the Interior for purchase or rental by the United States Fish and Wildlife

			 Service under the Migratory Bird Hunting and Conservation Stamp Act, and to

			 consider the establishment of new waterfowl refuges;

		Whereas

			 the Waterfowl Population Survey, operated by the United States Fish and

			 Wildlife Service, is celebrating its 50th anniversary in 2005 and is featured

			 on the 2005–2006 Duck Stamp; and

		Whereas

			 since its inception in 1934, the Federal Duck Stamp Program has raised over

			 $700,000,000 through the sale of Duck Stamps to hunters, stamp collectors, and

			 conservationists to help purchase 5,200,000 acres of wetlands habitat for the

			 National Wildlife Refuge System: Now, therefore, be it

		

	

		That the Senate—

			(1)recognizes the achievements and

			 contributions of the Migratory Bird Conservation Commission on the occasion of

			 its 72nd anniversary and the first day of sale of the 2005–2006 Migratory Bird

			 Hunting and Conservation Stamp;

			(2)expresses strong support for the continued

			 success of the Migratory Bird Hunting and Conservation Stamp;

			(3)encourages the United States Fish and

			 Wildlife Service in its efforts to broaden understanding of, and appreciation

			 for, the Migratory Bird Hunting and Conservation Stamp and the National

			 Wildlife Refuge System by increasing partnerships on behalf of the National

			 Wildlife Refuge System that will contribute to increased growth and development

			 of the system; and

			(4)reaffirms its commitment to the National

			 Wildlife Refuge System and the conservation of the rich natural heritage of the

			 United States.

			

